Citation Nr: 9915136	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION


The veteran served on active duty from October 1984 through 
August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 1999, the veteran testified at a persoan hearing 
before the undersigned at the RO.

REMAND

The RO has characterized the veteran's service-connected low 
back disorder as a lumbosacral strain and evaluated this 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5295 and 5292.  The veteran contends 
that he has constant and increasing back pain in the lumbar 
spine with radiation into the lower extremities.  His 
complaints are increased with activity.  Hearing [Hrg.] 
Transcript [Tr.] at 8-9.  

The veteran was last afforded a VA orthopedic examination in 
June 1997.  At that time, range of motion was 10 degrees of 
extension, 95 degrees of flexion, and 12 degrees of lateral 
bending, bilaterally.  His sensory examination was grossly 
intact, and his deep tendon reflexes were universal and 
symmetrical bilaterally,  He did have some mild tenderness 
over the spinous process of L5.  There were no radicular 
symptoms that suggested disc herniation, and X-rays of the 
lumbar spine showed that the disc spaces were well 
maintained.  

Since the veteran's service-connected low back disorder may 
be evaluated on the basis of limitation of motion under the 
provisions of DC 5292, the decision of the United States 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) must be taken into account in 
evaluation of this disability.  In DeLuca, the Court held 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998, must 
be considered when a DC provides for compensation based on 
limitation of motion.  Under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, consideration must be given to functional loss 
due to pain, weakened movement, excess fatigability, 
incoordination, and pain on undertaking movement.  The Court 
also stated that the medical examination of the disability 
must show that the examiner took into account the functional 
disability due to pain in determining the limitation of 
motion.  The examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain (on use or due to flare-ups).  DeLuca, 8 Vet. 
App. at 206; see also Ardison v. Brown, 6 Vet. App. 405 
(1994).  Further, the examiner must furnish, in addition to 
the usual examination findings, a full description of the 
effects of the disability upon the veteran's ordinary 
activities.  

The report of the veteran latest VA orthopedic examination, 
summarized above, does note the veteran's complaints of 
chronic back pain and reflects that he has some residual 
tenderness in the posterior aspect of his lumbar spine.  The 
report also notes that he is on his feet for prolonged 
periods of time in his job as a salesman and continues to 
have some difficulty with lower back pain.  However, this 
examination was not fully responsive to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as required by the Court in the 
DeLuca case.  Additionally, there is no evidence that these 
provisions have been specifically considered by the RO.  
Therefore, the Board believes that a further VA examination 
of the veteran's service-connected low back disorder should 
be conducted prior to further appellate consideration.  

In regard to the veteran's service-connected gastrointestinal 
disability (duodenal ulcer), the Board notes that the record 
reveals that the veteran was seen in service for abdominal 
and epigastrium complaints and that post service VA upper 
gastrointestinal (UGI) examination in February 1992 showed 
severe deformity of the base of the duodenal bulb, compatible 
with peptic ulcer disease (PUD) and possible active 
ulceration.  

Upon additional VA examination in December 1992, the veteran 
gave a medical history of intermittent symptoms, but the 
examiner noted that they seemed to "milder than in the 
past."  At the most recent VA examination regarding this 
disorder in June 1997, the veteran related that he no longer 
took medication for his epigastric complaints.  He 
experienced sharp pains approximately once or twice a month 
in his upper epigastric area.  He drank mild to relive these 
symptoms.  He had not lost any weight and had not seen a 
doctor for this disability since 1993.  An UGI series showed 
marked duodenal bulb deformity compatible with chronic PUD.  

At the April 199 personal hearing, the veteran testified that 
he experienced reoccurrence of ulcer symptoms at least once 
every 60 days.  Tr. at 5.  He avoided spicy foods (tr. at 6) 
and used milk and Tagamet for relief of symptoms.  Tr. at 7.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current degree of severity of his 
service-connected low back disorder.  The 
claims folder must be made available to 
the examining physician to that the 
pertinent medical records may be studied 
in detail and the physician must state 
that the claims folder has been reviewed 
in his examination report.  The examiner 
should report the pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion in 
degrees and in all planes.  The 
limitation of motion in the veteran's low 
back should be characterized as slight, 
moderate, or severe, and the examiner 
should also comment on the presence or 
absence of muscle spasm, listing of the 
whole spine to the opposite side, a 
positive Goldthwaite's sign, and abnormal 
mobility on forced motion of the spine.  
The examiner must also comment on 
functional limitation, if any, caused by 
the veteran's service-connected low back 
disability.  The examiner should also 
report any weakened movement, excess 
fatigability, pain on undertaking motion, 
and incoordination caused by the 
veteran's service-connected low back 
disability.  If possible, the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, pain on undertaking motion, 
or incoordination should be expressed by 
the examiner.  The report of the 
examination should be associated with the 
veteran's claims folder.

2.  The veteran should be afforded a 
special VA gastrointestinal examination 
in order to determine the nature and 
severity of all symptoms caused by the 
veteran's service-connected duodenal 
ulcer disease.  The claims folder must be 
made available to the examiner so that he 
may review the clinical record in detail 
and the examiner should state in his/her 
report that the claims folder and a copy 
of this remand have been reviewed.  All 
appropriate studies should be performed 
and all pertinent clinical findings 
reported in detail.  The examiner should 
comment specifically on whether the 
veteran's service-connected duodenal 
ulcer disease results in vomiting, weight 
loss, hematemesis, melena, anemia, or 
persistent epigastric distress.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  The RO should then readjudicate the 
veteran's claims for increased 
evaluations for his service-connected low 
back and duodenal ulcer disabilities.  In 
regard to the low back claim, the RO must 
specifically evaluate the veteran's 
service-connected lumbosacral strain in 
light of the criteria specified in 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998), 
as warranted.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration if otherwise appropriate.

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain further, 
clarifying clinical evidence and to comply with a precedent 
decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


